FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                              July 22, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 ELSIE TRUJILLO,

       Plaintiff - Appellant,

 v.                                                          No. 19-2088
                                                    (D.C. No. 2:15-CV-00936-KRS)
 COMMISSIONER, SSA,                                            (D. N.M.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, LUCERO, and HARTZ, Circuit Judges.
                   _________________________________

      Elsie Trujillo appeals from the district court’s decision affirming the

Commissioner of Social Security’s denial of her applications for disability insurance

benefits and supplemental security income. Exercising jurisdiction under 28 U.S.C.

§ 1291 and 42 U.S.C. § 405(g), we affirm the district court’s judgment.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                            I

      Trujillo alleged a disability onset date of December 21, 2011.1 She had last

worked in March of 2010. After her applications were denied initially and on

reconsideration, she requested a hearing before an administrative law judge (“ALJ”).

At the hearing, Trujillo testified regarding extreme physical limitations that she

attributed to suffering from daily, universal pain. She stated that she could stand for

an hour at most, walk for about two hundred feet at one time, and lift about two

pounds with some difficulty. She also indicated that she needed to change her

position after sitting for only twenty minutes. Trujillo rated the severity of her pain

on a typical day as seven or eight on a scale of one to ten.

      The ALJ found that Trujillo has the following severe impairments: chronic

venous insufficiency with history of deep vein thrombosis (“DVT”) on chronic

Coumadin therapy, early degenerative disc disease of the lumbar spine, mild obesity;

obstructive sleep apnea, fibromyalgia, chronic pain syndrome, migraine headaches,

mild recurrent depression, post-traumatic stress disorder, and alcohol abuse.

Although these impairments could reasonably be expected to cause some of Trujillo’s

alleged symptoms, the ALJ determined that her statements concerning the intensity,

persistence, and limiting effects of these symptoms were not entirely credible.




      1
        Trujillo had been denied disability insurance benefits and supplemental
security income twice before. An administrative law judge denied her most recent
prior application on December 20, 2011.
                                            2
       After thoroughly reviewing the medical evidence and giving great weight to

the medical opinions of two state agency medical consultants, the ALJ found that

Trujillo has the residual functional capacity (“RFC”)

       to perform light work . . . except she can only occasionally climb stairs and
       ramps, balance, stoop, crouch, kneel, or crawl; never climb ladders, ropes,
       or scaffolds; must avoid more than occasional exposure to extreme cold; is
       able to understand, remember, and carry out simple instructions; is able to
       maintain attention and concentration to perform simple tasks for two hours
       at a time without requiring redirection to task; can have occasional contact
       with the general public; and, can have superficial interactions with
       coworkers and supervisors.
Relying on the testimony of a vocational expert (“VE”), the ALJ found that with this

RFC, Trujillo is unable to perform her past relevant work but can perform other jobs

that exist in significant numbers in the national economy. The ALJ therefore

concluded that Trujillo was not disabled from December 21, 2011, through the date

of the ALJ’s decision on September 9, 2015.

       Trujillo appealed the ALJ’s decision to the Appeals Council. With her appeal,

she submitted new medical evidence, including a medical opinion from one of her

treating physicians. After considering the new evidence to the extent it was

temporally relevant, the Appeals Council denied review, thus making the ALJ’s

decision the Commissioner’s final decision.

       Trujillo filed an action in the district court seeking review of the Commissioner’s

decision. The court concluded that the ALJ would not have been required to give

controlling weight to the new medical opinion that Trujillo submitted to the Appeals

Council. And notwithstanding the inclusion of that opinion in the record, it held that


                                              3
there was substantial evidence supporting the ALJ’s decision. Accordingly, the district

court affirmed the Commissioner’s decision.

                                            II

      We review the district court’s decision de novo, applying the same standards it

applied. See Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014). We thus review the

Commissioner’s decision to determine whether substantial evidence in the record as a

whole supports the factual findings and whether the correct legal standards were applied.

See id. “Substantial evidence” has long been defined to mean “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotation omitted). This “threshold for . . . evidentiary sufficiency is not high.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Evidence is insubstantial if it is

overwhelmingly contradicted by other evidence.” O’Dell v. Shalala, 44 F.3d 855,

858 (10th Cir. 1994). We are mindful that we may neither reweigh evidence nor

substitute our judgment for the Commissioner’s. See Hendron, 767 F.3d 954. Thus,

“[t]he possibility of drawing two inconsistent conclusions from the evidence does not

prevent [the Commissioner’s] findings from being supported by substantial

evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotation omitted).

      Trujillo argues that the ALJ’s decision rests on legal error and is not supported

by substantial evidence. More specifically, she challenges the ALJ’s RFC findings

that she is able to stand, walk, and use her hands and arms to the extent required for

work at the “light” exertional level. She also challenges the omission of limitations

                                            4
regarding concentrated exposure to vibration and certain hazards. Trujillo further

contends that the ALJ erred in assessing the credibility of her alleged symptoms and

physical limitations. Finally, she argues that the district court erred in concluding

that the ALJ’s decision was supported by substantial evidence in light of the new

medical opinion that she submitted to the Appeals Council.

                                           A

       In determining Trujillo’s RFC, the ALJ relied heavily on two state-agency

non-examining physicians’ medical opinions. Together, Drs. Ryan and Bowers

thoroughly reviewed Trujillo’s medical records through October 2013. Both

physicians concluded that she could perform work at the light exertional level, which

includes the ability to stand, walk, and sit, with normal breaks, for about six hours in

an eight-hour workday, and the ability to lift and carry ten pounds frequently and

twenty pounds occasionally. See Social Security Ruling (SSR) 83-10, 1983 WL
31251, at *5-6 (1983) (explaining the physical requirements for light work). They

also opined that Trujillo could push and pull to the same extent that she could lift and

carry and that she has no manipulative limitations. The doctors stated that she should

avoid concentrated exposure to vibration and hazards such as machinery and heights.

Trujillo advances three reasons why the ALJ could not rely upon the Ryan/Bowers

opinions as substantial evidence supporting the RFC determination. We address each

in turn.




                                           5
                                           1

      Trujillo first contends that in concluding she could stand and walk for up to six

hours in an eight-hour workday, the Ryan/Bowers opinions were “stale” because they

considered only her impairments as of October 2013, whereas the ALJ issued her

decision almost two years later, in September 2015. See Chapo v. Astrue, 682 F.3d
1285, 1293 (10th Cir. 2012). Trujillo argues that although the ALJ could still rely on

these opinions, SSR 96-6p required her to consider them in light of later-developed

evidence.2 But the ALJ did not ignore the later evidence. She thoroughly reviewed

Trujillo’s medical records, including records issued after the Ryan/Bowers opinions,

and stated that she was considering the opinions in accordance with SSR 96-6p. She

further determined that the opinions were entitled to great weight to the extent they

were consistent with the medical evidence as a whole. Nothing in SSR 96-6p

required more. “Where, as here, the ALJ indicates [s]he has considered all the

evidence our practice is to take the ALJ at [her] word.” Wall v. Astrue, 561 F.3d
1048, 1070 (10th Cir. 2009) (quotation omitted).

      Trujillo also appears to contend that in light of later treatment records

regarding chronic venous insufficiency in her left leg and her continuing complaints


      2
         See SSR 96-6p, 1996 WL 374180, at *2 (July 2, 1996) (“[T]he opinions of
State agency medical and psychological consultants . . . can be given weight only
insofar as they are supported by evidence in the case record, considering such factors
as the supportability of the opinion in the evidence including any evidence received
at the administrative law judge and Appeals Council levels that was not before the
State agency, the consistency of the opinion with the record as a whole, including
other medical opinions, and any explanation for the opinion provided by the State
agency medical . . . consultant . . . .”).
                                           6
of pain, the Ryan/Bowers opinions are not substantial evidence supporting the ALJ’s

finding regarding her ability to stand and walk. In Chapo, we noted that an earlier

medical opinion finding no back-related limitations was stale due to later obvious and

material changes in the claimant’s medical record, including an MRI revealing a

broad-based disc bulge. See 682 F.3d at 1292. In this case, Trujillo points to later

treatment records but fails to explain how they materially differ from the medical

evidence predating the Ryan/Bowers opinions.3 Nor does she develop any argument

that the opinions are “overwhelmingly contradicted” by more recent evidence.

O’Dell, 44 F.3d at 858. We will not craft such an argument for her. See Mays v.

Colvin, 739 F.3d 569, 576 n.4 (10th Cir. 2014) (declining to address a perfunctory

assertion “that the evidence supporting the opinion overwhelms the evidence that the

ALJ actually discussed” when the claimant’s “contentions consist[ed] mostly of

record citations without further development”).

                                           2

      The ALJ found that Trujillo can perform work at the light exertional level,

which requires the ability to lift and carry ten pounds frequently and twenty pounds

occasionally and which may involve pushing and pulling arm controls. See



      3
         Trujillo cites evidence of one trip to the emergency room in 2014 for
treatment of pain and swelling in her left leg after she had failed to take her
anticoagulant medication for a week. She otherwise string cites record pages,
ostensibly in support of her assertions that, (1) she reported pain on seven occasions
after October 2013 and (2) “her doctors made myriad objective findings.” Trujillo
also refers to a table summarizing medical evidence in a later section of her brief but
offers no accompanying analysis.
                                           7
SSR 83-10, 1983 WL 31251, at *5. Trujillo acknowledges that this finding is

consistent with the Ryan/Bowers opinions, and she again fails to show that the

opinions are overwhelmingly contradicted by the limited evidence she cites that

post-dated them.4

       Trujillo nonetheless argues that the ALJ was required to discuss all the

evidence she cites relating to her treatment for hand and arm pain and numbness—

including evidence arising after the Ryan/Bowers opinions. She contends the ALJ

rejected this later evidence when formulating her RFC. For this argument Trujillo

relies on Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996), in which we

stated that

       [t]he record must demonstrate that the ALJ considered all of the evidence,
       but an ALJ is not required to discuss every piece of evidence. Rather, in
       addition to discussing the evidence supporting his decision, the ALJ also
       must discuss the uncontroverted evidence he chooses not to rely upon, as
       well as significantly probative evidence he rejects.
Id. (citation omitted). We later clarified that “[o]ur decision in Clifton was

predicated on the fact that the ALJ’s decision stated but a bare conclusion beyond

meaningful judicial review.” Wall, 561 F.3d at 1069 (quotation omitted). In Wall,

we held that a remand for further explanation was not warranted because the ALJ’s

reasoning was “far more extensive” than in Clifton. Id. In this case, as in Wall, the


       4
        In particular, Trujillo mischaracterizes a treatment record from May 2014, in
which a physician did not find, as she claims, that she had “diminished grip” in her
dominant right hand. Instead the physician found a 35-pound grip strength on the
right hand. Moreover, that physician reported that she did “not see any signs of
chronic pain” in Trujillo’s hands and stated that “her thumb just appears to be giving
way and not suffering from loss of strength.”
                                            8
ALJ’s RFC finding is not a bare conclusion that we are unable to meaningfully

review. Rather, the ALJ’s extensive review of the evidence included nearly all the

medical records that Trujillo cites, including the physicians’ findings of tenderness

related to Trujillo’s upper extremities. And although Trujillo maintains the ALJ was

required to discuss the evidence allegedly rejected, she makes no effort to

demonstrate that the rejected evidence was “significantly probative” with respect to

the ALJ’s RFC determination relating to her ability to use her hands and arms.

Clifton, 79 F.3d at 1010. Again, we will not develop an argument for her. See Mays,
739 F.3d at 576.

                                           3

      The Ryan/Bowers opinions stated that Trujillo should avoid concentrated

exposure to vibration and hazards such as machinery and heights, explaining that

these limitations are due to her lifetime anticoagulant therapy. In giving great weight

to the Ryan/Bowers opinions, the ALJ did not explain why she omitted these

environmental limitations from the RFC. Trujillo argues this was error under Haga v.

Astrue, 482 F.3d 1205 (10th Cir. 2007), in which we held that absent an explanation,

“[a]n ALJ is not entitled to pick and choose through an uncontradicted medical

opinion, taking only the parts that are favorable to a finding on nondisability.” Id. at

1208. In Haga, we remanded to allow the ALJ to explain why he adopted some

restrictions in a medical opinion while rejecting others. See id.

      We agree with the Commissioner that a remand is not necessary here because

Trujillo fails to show that any error was harmful. See Shinseki v. Sanders, 556 U.S.
9
396, 409-10 (2009) (placing the burden to show harmful error on the party

challenging an agency’s determination). Trujillo does not contend that any of the

three jobs identified by the VE requires exposure to vibration. Though she asserts

that two of those jobs “are performed around moving machinery,” she does not argue

that the third job—hand presser—is performed around moving machinery. Nor does

she contend that hand presser jobs do not exist in significant numbers in the United

States. Trujillo therefore fails to show any harmful error from the ALJ’s failure to

explain the omission from the RFC of these environmental limitations.

Notwithstanding the absence of these limitations, the ALJ’s decision is supported by

substantial evidence that Trujillo can perform the hand-presser job. See Raymond v.

Astrue, 621 F.3d 1269, 1273-75 (10th Cir. 2009) (affirming Commissioner’s decision

because there was no dispute that substantial evidence supported the ALJ’s

conclusion the claimant could perform one of the three jobs identified by a VE,

which existed in significant numbers in the national economy).

                                          B

      “Credibility determinations are peculiarly the province of the finder of fact,

and we will not upset such determinations when supported by substantial evidence.”

Newbold v. Colvin, 718 F.3d 1257, 1267 (10th Cir. 2013). The ALJ found that

Trujillo’s allegations regarding her disabling symptoms were not entirely credible

because Trujillo’s daily activities were “not limited to the extent one would expect,




                                          10
given [her] complaints of disabling symptoms and limitations.” This discrepancy, the

ALJ found, “weaken[e]d” Trujillo’s credibility.

      Trujillo raises various challenges to the ALJ’s credibility determination. She

first argues that like the adverse credibility finding in Kepler v. Chater, 68 F.3d 387,

391 (10th Cir. 1995), the ALJ’s finding in this case is not linked to substantial

evidence in the record. We have held that “our opinion in Kepler does not require a

formalistic factor-by-factor recitation of the evidence. So long as the ALJ sets forth

the specific evidence he relies on in evaluating the claimant’s credibility, the dictates

of Kepler are satisfied.” Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000). An

ALJ may consider a claimant’s daily activities in assessing her allegations of

disabling pain. See Newbold, 718 F.3d at 1267. Trujillo acknowledges, among other

things, that the ALJ considered in part her “daily activities such as caring for herself

and her disabled daughter, performing household chores, riding in a car, shopping

once a month, paying bills and using a checkbook, watching television, using the

computer, socializing, and attending doctor appointments.” In Wilson v. Astrue,

602 F.3d 1136 (10th Cir. 2010), we upheld the ALJ’s reliance on similar daily

activities to find that the claimant had “the ability to care for herself, her home and

her children.” Id. at 1146 (relying on similar daily activities showing that the

claimant had “the ability to care for herself, her home and her children”). Trujillo

argues that the ALJ’s credibility determination nonetheless remains “unexplained”

because in the paragraph summarizing her daily activities the ALJ also discussed

evidence consistent with Trujillo’s allegations of disabling symptoms and limitations,

                                           11
such as her reports of pain, numbness, and difficulty standing, reaching, walking, and

sitting. But Trujillo’s own summary in her opening brief of the daily activities on

which the ALJ relied belies Trujillo’s claim of ambiguity in the basis for the

decision. As we have observed, “common sense, not technical perfection, is our

guide.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012).

      Trujillo also asserts that her ability to care for herself and her daughter does

not, by itself, demonstrate that she can engage in light work activity on a sustained

basis.5 But the ALJ did not rely solely on that fact to conclude that Trujillo is not

disabled. Rather, the ALJ appropriately cited Trujillo’s daily activities as one factor

supporting the conclusion that her alleged extreme physical limitations were not

entirely credible. See Gossett v. Bowen, 862 F.2d 802, 807 (10th Cir. 1988) (holding

evidence of daily activities is relevant even where it does not, by itself, establish the

claimant can engage in light or sedentary work activities).6

      Trujillo next contends that the ALJ was required to consider her persistent

attempts to find pain relief. Although this is a factor an ALJ should consider in


      5
        Trujillo argues the ALJ’s finding that she can handle the fiduciary
obligations related to caring for her disabled daughter is “error” because it is not
relevant to her physical limitations. But it was relevant to her claim of disability
based on certain mental limitations, an issue she has not raised in this appeal.
      6
         Citing Krauser v. Astrue, 638 F.3d 1324, 1332 (10th Cir. 2011), Trujillo
asserts without elaboration that we need not defer to the ALJ’s credibility finding
because the “specific facts behind the generalities paint a very different picture.” In
Krauser, the ALJ mischaracterized the very limited extent of the claimant’s daily
activities in support of a finding that he could do full-time work at the medium
exertional level. See id. at 1332-33. Trujillo cites to Krauser but does not point to
any similar mischaracterization of the record by the ALJ.
                                            12
assessing a claimant’s credibility, an ALJ is not required to specifically discuss every

factor in reaching a credibility determination. See Keyes-Zachary, 695 F.3d at 1167.

In this case the ALJ thoroughly summarized Trujillo’s medical records, which

showed the extent to which she sought treatment for pain. This is sufficient to

demonstrate the ALJ considered Trujillo’s persistent attempts to find pain relief.

      Trujillo further contends that the ALJ erred in basing her credibility

determination on objective medical evidence because, unlike other medical

conditions, fibromyalgia cannot be diagnosed by objective means such as laboratory

tests or imaging. Fibromyalgia “is a complex medical condition characterized

primarily by widespread pain in the joints, muscles, tendons, or nearby soft tissues

that has persisted for at least 3 months.” SSR 12-2p, 2012 WL 3104869, at *2

(July 25, 2012).7 Trujillo argues that her symptoms of widespread pain, fatigue, and

depression are consistent with a fibromyalgia diagnosis. The ALJ did not find

otherwise. She discussed Trujillo’s fibromyalgia diagnosis and found it to be a

severe impairment. The ALJ also thoroughly reviewed Trujillo’s longitudinal

medical record, including her treatment for fibromyalgia.

      But having a pain-producing impairment does not necessarily mean a person is

disabled. “[D]isability requires more than mere inability to work without pain. To

be disabling, pain must be so severe, by itself or in conjunction with other

impairments, as to preclude any substantial gainful employment.” Brown v. Bowen,


      7
        Trujillo complains that the ALJ did not discuss SSR 12-2p, but it is clear
from the decision that the ALJ considered it.
                                          13
801 F.2d 361, 362-63 (10th Cir. 1986) (quotation omitted). Accordingly, SSR 12-2p

distinguishes between a fibromyalgia diagnosis and a finding that a person with that

diagnosis is disabled. See SSR 12-2p, 2012 WL 3104869, at *5. And it notes that an

ALJ “must ensure there is sufficient objective evidence to support a finding that the

person’s impairment(s) so limits the person’s functional abilities that it precludes him

or her from performing any substantial gainful activity.” Id. at *2. SSR 12-2p also

stresses the importance of considering the claimant’s longitudinal record in assessing

the existence, severity, and disabling effects of fibromyalgia. See id. at *3, *5

(noting that fibromyalgia symptoms “may vary in severity over time”), *6. We

therefore reject Trujillo’s perfunctory assertion that it was “improper” for the ALJ to

rely on objective medical evidence in the longitudinal record.

      Trujillo next argues that certain medical evidence is “contrary to” the ALJ’s

adverse credibility finding. She points to her reports of fatigue and other

non-exertional symptoms, as well as to her providers’ findings and observations she

contends are consistent with her reported symptoms. Our review, however, is limited

to whether the ALJ’s finding is supported by substantial evidence. See Newbold,
718 F.3d at 1267. Rather than explaining how her medical records do not contain

substantial evidence supporting the ALJ’s credibility determination, Trujillo argues

there is evidence in the record supporting the contrary conclusion that her allegations

regarding disabling symptoms are credible. In doing so, she asks this court to

reweigh the evidence. See Hamilton v. Sec’y of Health & Human Servs., 961 F.2d
14
1495, 1499 (10th Cir. 1992) (dismissing, as a request to reweigh the evidence,

claimant’s argument that there was evidence supporting his credibility).

       Trujillo also argues the ALJ was “required to explain why [s]he discredited the

medical findings” Trujillo cites because they are medical opinions under 20 C.F.R.

§ 404.1527(a)(1). She did not raise this contention in the district court. “Absent

compelling reasons, we do not consider arguments that were not presented to the

district court.” Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994). Trujillo neither

acknowledges her failure to raise the argument below, nor presents any compelling

reason for us to consider it for the first time on appeal.

       Finally, Trujillo argues that the ALJ erred in relying on the fact that she “has

been counseled to exercise and change her habits in order to improve her pain.” She

suggests this finding is not supported by the record because the ALJ provided no

citation to the record. But the medical records contain several instances of such

counseling, including: encouraging Trujillo to “follow through with tai chi

exercises”; recommending a “graded exercise program” for treatment of

fibromyalgia; sharing that recommendation with another physician treating Trujillo;

“[d]iscuss[ing] with the patient the importance of lifestyle change . . . regarding

exercise, regarding swimming”; and “recommend[ing] a busy schedule of healthy

activities,” including “exercise.” Trujillo asserts that the ALJ failed to explain how

this advice is relevant to fibromyalgia, but it is undoubtedly relevant, at the very

least, to the credibility of her allegations of extreme physical limitations.



                                            15
      Thus, Trujillo has not shown error in the ALJ’s credibility determination.

                                            C

      Trujillo submitted to the Appeals Council additional treatment records and a

new medical opinion from one of her treating physicians. Dr. Meyerowitz opined

that as of June 2013, Trujillo could continuously stand for ten minutes and sit for

fifteen minutes, and in an eight-hour workday she could stand and walk for a total of

less than two hours and sit for about four hours. Dr. Meyerowitz further opined that

Trujillo would need a job that permitted her to shift positions at will from sitting,

standing, or walking. The opinion did not place any limitation on Trujillo’s ability to

lift and carry or otherwise use her hands and arms. After considering

Dr. Meyerowitz’s opinion and some of the new treatment records, the Appeals

Council denied review.

      Consistent with our decision in Vallejo v. Berryhill, 849 F.3d 951, 956

(10th Cir. 2017), the district court considered whether substantial evidence in the

record, including the new Meyerowitz opinion, supported the Commissioner’s final

decision. The court concluded that the ALJ would not give Dr. Meyerowitz’s

opinion controlling weight under the treating physician rule because it was not

consistent with other substantial evidence in the record. Emphasizing that the

substantial evidence standard sets a low bar, the court held that the record contained

substantial evidence supporting the ALJ’s decision that Trujillo is not disabled

notwithstanding Dr. Meyerowitz’s opinion. It pointed to the evidence of daily

activities, her physicians’ recommendations that she increase her physical activity,

                                           16
her month-long trip out of state to help her brother, her report to one provider that her

medication was improving her symptoms, and her reports to medical providers rating

her activities of daily living and quality of life at seven out of a possible ten.

       Trujillo argues that the Appeals Council’s decision is contrary to substantial

evidence in the record. She also contends that the district court failed to perform a

proper treating-physician analysis and that under such an analysis, Dr. Meyerowitz’s

opinion is entitled to controlling weight. Because the Appeals Council accepted

Dr. Meyerowitz’s opinion and other medical evidence into the record, we consider

whether the Commissioner’s decision is supported by substantial evidence in the

record as a whole, including that opinion. See id. “Of necessity, that means that we

must speculate to some extent on how the administrative law judge would have

weighed the newly submitted [opinion] if [it] had been available for the original

hearing.” Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994). Though “a peculiar

task for a reviewing court,” id., it is not an impossible one.

                                             1

       Under the regulations governing cases filed before March 27, 2017, the agency

must assign controlling weight to a treating source’s medical opinion that “is

well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Trujillo argues that Dr. Meyerowitz’s

opinion meets this standard. Without further analysis, Dr. Meyerowitz cited positive

objective signs relevant to the physical limitations stated in the opinion, including a

                                            17
reduced range of motion in Trujillo’s hips, tenderness, weight change, muscle

atrophy, trigger points, muscle spasm, muscle weakness, positive straight leg raise,

and antalgic gait.

      Trujillo summarizes treatment records that she claims support these findings.

Considering first Dr. Meyerowitz’s own treatment records, she highlights the

physician’s June 2013 finding that Trujillo suffered a lower back spasm, her July

2013 observation that Trujillo appeared fatigued and stressed, and her August 2013

diagnosis of chronic pain. She does not mention, however, Dr. Meyerowitz’s

observation in June 2013 that she was in no distress, the findings that she had a

normal gait in June, July, and August 2013, and the finding that she had no synovitis

in August 2013. Trujillo apparently did not see Dr. Meyerowitz again until

November 2014, at which point her gait was normal and her lower back pain was

improved. She next highlights that in March 2015 Dr. Meyerowitz found that she

was tender all over and had an antalgic and stiff gait. But Dr. Meyerowitz also noted

at that time that Trujillo “ha[d] been out of state for over a month helping her

brother.” On this evidence, we agree with the district court that there is very little in

Dr. Meyerowitz’s own treatment records that suggests Trujillo has the extreme

physical limitations stated in her opinion.

      Trujillo also argues that her other physicians’ findings and observations

support Dr. Meyerowitz’s opinion regarding her extreme physical limitations with

respect to standing, walking, and sitting. But aside from some June 2015 X-rays

showing degenerative changes and suspected small effusions in both knees, and mild

                                              18
degenerative changes in both hips, all of the evidence Trujillo cites was in the record

before the ALJ. 8

         Faced with this evidence, the ALJ concluded that it failed to provide strong

support for Trujillo’s allegations of disabling symptoms and limitations. The ALJ

noted:

         •       three normal EMG and nerve conduction studies (one prior to 2012, one

in 2013, and another in 2014);

         •       multiple observations upon examination that Trujillo was in no distress;

         •       multiple findings of (1) no cyanosis or edema in her extremities,

(2) normal reflexes and pulses, (3) normal range of motion in her extremities and

spine, and (4) no motor or sensory deficits;

         •       multiple findings that her gait and station were normal;

         •       several recommendations that Trujillo engage in exercise and change

her lifestyle;


         8
         Trujillo points to (1) her diagnosis with fibromyalgia; (2) several
observations in 2012 and 2013 that she was in mild to moderate distress; (3) her 2012
report of hypersensitivity in her left leg due to multiple DVT; (4) findings of
tenderness in 2012 and 2013—sometimes described as exquisite, significant, or
marked—in her feet, lumbar spine, sacroiliac joint, and in her glutei, piriformis, and
adductor muscles; (5) her receipt of trigger point injections in 2012 in her sacroiliac
joints and in her glutei, piriformis, and adductor longus/brevis muscle groups; (6) a
finding of decreased hip strength in 2012 based upon a positive trendelenburg test;
(7) findings on one occasion in 2012 of loss of lumbar lordosis, moderate muscle
spasms in her back, mild knee effusion with crepitus and abnormal patella tracking,
and an observation that she was slow to get up from a chair and onto a table; (8) two
findings of mildly decreased lumbar flexion in 2013; (9) one notation in 2013 that
she ambulated unsteadily on her heels and toes; and (10) an increase in her Cymbalta
dosage in 2013.
                                             19
       •      a report in 2012 of improvement in her fibromyalgia symptoms with her

prescribed medication;

       •      two negative straight leg-raise tests in 2012;

       •      a finding in 2012 that her spine was non-tender;

       •      X-rays in 2013 showing no degenerative changes in her feet or ankles;

       •      a laboratory test in 2013 showing no evidence of a connective tissue

disorder;

       •      a finding of no tenderness in her feet in 2013;

       •      reports in 2013 and 2014 that her ability to complete daily activities and

her quality of life were at a level of seven out of ten;

       •      a lab test in 2013 showing a rheumatoid factor in the normal range;

       •      a normal brain MRA in 2013;

       •      Trujillo’s reports in 2013 that things seemed to be moving in a positive

direction and that Cymbalta was working;

       •      and a flare-up of DVT in her left leg in 2014 when she failed to take her

anticoagulation medication.

       Trujillo does not address in her opening brief any of these findings by the ALJ

in relation to Dr. Meyerowitz’s opinion.

       In sum, considering the specific objective signs on which Dr. Meyerowitz

based her opinion, we conclude that the ALJ would not be required to find that

Dr. Meyerowitz’s opinion is well supported by medically acceptable clinical and



                                            20
laboratory diagnostic techniques and is consistent with the other substantial evidence

in the record. As such, the opinion is not entitled to controlling weight.

                                            2

      Trujillo argues that the district court erred by not completing the remainder of

the treating-physician analysis to determine what weight, less than controlling, the

ALJ would have afforded Dr. Meyerowitz’s opinion. See Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007) (stating that even when the ALJ need not give a

treating physician’s opinion controlling weight, it is still entitled to deference and

must be weighed based on the regulatory factors). She argues that all the relevant

factors of the analysis support Dr. Meyerowitz’s opinion, including the length,

nature, and extent of the treatment relationship, the degree to which the opinion is

supported by relevant evidence, the consistency between the opinion and the record

as a whole, and whether the physician is a specialist in the area upon which an

opinion is rendered. See id. Trujillo faults the district court’s analysis with respect

to some of these factors and its failure to address other factors.

      Reviewing the district court’s decision de novo, we conclude that the ALJ

would have given Dr. Meyerowitz’s opinion little weight. Like the ALJ, we need not

expressly apply each of the relevant factors. See id. Two factors—the degree to

which the opinion is supported by relevant evidence and the consistency between the

opinion and the record as a whole—support our conclusion, which is based upon our

preceding discussion of the record as a whole. Having concluded that the ALJ would

give Dr. Meyerowitz’s opinion little weight, we hold that the ALJ’s decision is

                                           21
supported by substantial evidence in the record even with the inclusion of that

opinion.

                                          III

      AFFIRMED.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                          22